Citation Nr: 0838750	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-21 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome.

3.  Entitlement to an increased rating for avascular necrosis 
of the right femoral head, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for avascular necrosis 
of the left femoral head, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for lumbar strain with 
central canal stenosis at L4-5, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1973, and from April 1981 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2008, the RO granted entitlement to a separate 10 
percent evaluation for left knee disability, effective March 
6, 2008.  Since that time, neither the veteran nor his 
representative has presented argument concerning left knee 
instability.  For this reason, the Board finds that the 
veteran is not pursuing appellate review of the proper rating 
assignable for left knee instability, and will instead limit 
consideration of the left knee disorder to manifestations 
other than recurrent subluxation or lateral instability.







FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee is not 
manifested by instability, by impairment of the tibia or 
fibula, by dislocation of the semilunar cartilage, by flexion 
limited to 30 degrees or less, or by extension limited to 15 
degrees or greater.

2.  Patellofemoral pain syndrome of the left knee is not 
manifested by impairment of the tibia or fibula, by 
dislocation of the semilunar cartilage, by flexion limited to 
30 degrees or less, or by extension limited to 15 degrees or 
greater.

3.  Avascular necrosis of the right femoral head is not 
manifested by ankylosis or by limitation of flexion of the 
thigh to 30 degrees or less.  

4.  Avascular necrosis of the left femoral head is not 
manifested by ankylosis or by limitation of flexion of the 
thigh to 30 degrees or less.  

5.  The veteran's lumbar strain with central canal stenosis 
at L4-5 has never resulted in prescribed bed rest by a 
physician and is not manifested by ankylosis, limitation of 
thoracolumbar flexion to 30 degrees or less or by any 
neurologic impairment.

6.  The veteran's right shoulder bursitis with degenerative 
joint disease is not manifested by right arm motion limited 
to midway between the side and shoulder level or less.  


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal the criteria for 
an evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).

2.  Throughout the rating period on appeal the criteria for 
an evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

3.  Throughout the rating period on appeal, the criteria for 
evaluation in excess of 20 percent for veteran's avascular 
necrosis of the right femoral head have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250-5255 (2008).

4.  Throughout the rating period on appeal, the criteria for 
evaluation in excess of 20 percent for veteran's avascular 
necrosis of the left femoral head have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250-5255 (2008).

5.  Throughout the rating period on appeal the criteria for 
an evaluation in excess of 20 percent for the veteran's 
lumbar strain with central canal stenosis at L4-5 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).

6.  Throughout the rating period on appeal, the schedular 
criteria for an evaluation in excess of 10 percent for the 
veteran's right shoulder bursitis with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5201 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in letters dated in August 2005, 
March 2006 and May 2008.  The May 2008 letter was in complete 
compliance with the notice requirements required under 
Vazquez.  Notably, following Vazquez notice the veteran 
responded in June 2008 and indicated that he had no further 
information or evidence to submit relative to his increased 
rating claims.  The veteran's claims were readjudicated in a 
July 2008 supplemental statement of the case.  Any prejudice 
caused by notice deficiency has thus been cured.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the veteran nor 
his representative has alleged any prejudice.  
Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim of entitlement to 
service connection for patellofemoral pain syndrome of the 
knees was awarded with an effective date of June 7, 2005, the 
date of the claim and that 10 percent ratings were assigned 
for each knee.  He was provided notice of how to appeal that 
decision.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating and he demonstrated his actual knowledge of 
what was required to substantiate a higher rating.  Although 
he was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he is not appealing any effective 
date in this case.

VA has obtained the veteran's service treatment records, 
afforded him physical examinations and obtained medical 
opinions as to severity of his service-connected 
disabilities.  He has not requested VA's assistance in 
obtaining any other evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims files; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.



General Laws and Regulations Pertaining to Increased 
Evaluations of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
painful motion is factor to be considered.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of 
the disorder.  Further, in Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Staged ratings are also appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



Knees

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  The terms "slight," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

A veteran who evidences knee instability and symptoms of 
restricted range of motion due to arthritis can receive 
separate evaluations on the same joint.  See VAOPGCPREC 23-97 
(holding that a veteran, who has arthritis with restricted 
motion and instability in the knee, may receive separate 
ratings for each set of symptomatology under different 
diagnostic codes).  Additionally, a separate rating under 
Code 5260 (leg, limitation of flexion) and Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  See VAOPGCPREC 9-2004.  

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is proper when 
the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Under Diagnostic Code 5260, limitation of flexion is rated 10 
percent when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees and 30 percent when 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 
10 percent when extension is limited to 10 degrees, 20 
percent when extension is limited to 15 degrees, 30 percent 
when extension is limited to 20 degrees, 40 percent when 
extension is limited to 30 degrees, and a maximum 50 percent 
when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  Under this code, a 10 percent rating is warranted 
for malunion of the tibia or fibula with slight knee or ankle 
disability, and a 20 percent rating is assigned for the same, 
but with moderate knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Shortly after he filed his service connection claim the 
veteran was provided a VA examination in September 2005.  He 
reported bilateral knee pain and stiffness, with no swelling 
or instability.  It was noted that lifting activities caused 
aggravation of bilateral knee pain.  The veteran did not use 
any assistive devices with respect to his knees.  There had 
never been any episodes of dislocation or recurrent 
subluxation.  The veteran reported that he was a pastor by 
trade and that standing over ten minutes would cause him 
pain.  He was unable to do lifting activities.  

Physical examination showed normal range of motion in both 
knees.  There was crepitus noted in both knee joints, more 
severe on the right.  There was tenderness in the 
patellofemoral borders, but no effusion.  The veteran's gait 
was slightly antalgic and he favored the left lower 
extremity.  The examiner diagnosed bilateral patellofemoral 
syndrome.  No further impairment was noted by pain, on 
repeated use, fatigue, weakness, lack of endurance or 
incoordination.  

VA treatment records on file document complaints of knee 
pain, but do not show any right knee instability, bilateral 
knee effusion, ankylosis, or other pertinent findings.  They 
show he had a steady gait.

In March 2008, the veteran received another VA examination.  
At the time he reported bilateral knee pain and stiffness, as 
well as occasional swelling and locking of the left knee; he 
indicated that the left knee locking had never caused him to 
fall.  Flare-ups of the bilateral knees were noted with 
standing in excess of 20 minutes.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran was then 
still employed as a pastor and reported having to adjust his 
schedule according to the pain level.  He was sufficient in 
day-to-day activities, except for limited ambulation and 
standing tolerance.  

Objective examination showed negative Lachman and McMurray 
tests.  There was mild lateral instability of the left knee, 
but none in the right.  Extension was to zero degrees and 
flexion was to 115 degrees in both knees.  The end-range 
motion was painful in both knees and patellar grinding was 
noted bilaterally.  No additional limitations were noted with 
repetitive use.  A waddling gait was noted due to bilateral 
hip and knee pain.  There was no ankylosis.  Patellofemoral 
pain syndrome of bilateral knees with mild lateral 
instability of the left knee was diagnosed.  

Initially, the Board points out that the evidence clearly 
shows neither knee is ankylosed.  Moreover, there is no 
involvement of the tibia or fibula shown by the evidence.  
Although he reports locking of the left knee, the evidence 
shows that no effusion is present, and in any event, the 
veteran has not been shown to have dislocated semilunar 
cartilage in either knee.  Consequently, higher ratings under 
Diagnostic Codes 5256, 5258 and 5262 are not warranted. 

With respect to Diagnostic Code 5257 (concerning the right 
knee), the Board notes that no instability was identified on 
examination or in the treatment records.  Consequently, the 
veteran not entitled either to a separate rating for 
instability, or a rating higher than 10 percent under DC 
5257.  As discussed in the Introduction, the veteran is not 
pursuing review of the separate rating assigned his left knee 
instability.

With respect to limitation of flexion or extension, the 
September 2005 examination showed full range of motion in 
both knees.  Examination in March 2008 showed full extension 
and flexion limited to 115 degrees in both knees, even with 
consideration of functional impairment due to pain and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Given the full extension demonstrated, the Board finds that 
separate evaluations for limitation of flexion and extension 
are not warranted.

In sum, the evidence does not support assignment of 
evaluations higher than 10 percent for either the right or 
the left knee.  38 C.F.R. § 4.3.

The Board lastly finds that none of the evidence during the 
period at issue reflected entitlement to an evaluation higher 
than 10 percent for either patellofemoral knee disorder at 
any time.  The Board consequently finds that there is no 
basis on which to assign staged ratings.

Hips

Normal ranges of hip motion are hip flexion from zero degrees 
to 125 degrees, and hip abduction from zero degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5252, under which the veteran's disability is 
currently evaluated, provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a maximum 40 percent 
rating is for flexion of the thigh that is limited to 10 
degrees.  38 C.F.R. § 4.71a.

At VA examination in September 2005 the veteran described 
pain in his hips with stiffness but no swelling.  It was 
noted that lifting activities caused aggravation of the pain.  
A prior history of core decompression of the left hip about 
20 years prior was noted.  No history of dislocation or 
recurrent subluxation was noted.  Standing in excess of 10 
minutes was noted to cause pain and the veteran was unable to 
do lifting activities.  

VA treatment records on file document complaints of hip pain.  
His gait was described as steady.

Objective examination revealed painful bilateral hips in the 
anterior aspect of the hip joint with tenderness also noted 
in this region.  Bilateral flexion was zero to 120 degrees.  
Bilateral extension was to 30 degrees.  Bilateral abduction 
was limited to 30 degrees and adduction to 20 degrees.  The 
veteran was unable to perform external and internal rotation 
of the bilateral hips as it was severely painful.  There was 
no additional limitation with repetitive use.  Avascular 
necrosis of the femoral head, bilateral hips, was diagnosed.

At VA examination in March 2008 the veteran reported pain in 
the hips, with stiffness but no swelling.  Standing in excess 
of 20 minutes and inclement weather changes were noted to 
cause aggravation of pain.  He did not describe any periods 
of incapacitation due to his hips.  In relation to his hips, 
the veteran was not then using any assistive device, but 
acknowledged using a cane previously, which he reported had 
in fact aggravated his bilateral hip pain.  There were no 
episodes of dislocation or recurrent subluxation noted. 

Objective examination showed bilateral flexion to 100 
degrees.  Bilateral extension was to 20 degrees.  Bilateral 
abduction was to 30 degrees.  Bilateral external rotation was 
to 30 degrees.  Bilateral internal rotation was to 20 
degrees.  End-range pain was noted in all directions.  
Tenderness was noted in the anterior region of both hips.  No 
additional limitations were noted with repetitive use.  
Avascular necrosis of femoral heads of both hips was 
diagnosed.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  The evidence does not demonstrate such pathology.  
Consequently, increased ratings under those diagnostic codes 
are not warranted.

With respect to Diagnostic Code 5252, the Board notes that 
the evidence must show limitation of flexion to 30 degrees or 
less.  Objective examination has shown that the veteran's 
bilateral hip flexion is limited to 100 degrees at most, with 
consideration of pain, fatigue, weakness and lack of 
endurance.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At no 
time during the course of this claim and appeal has the 
evidence shown flexion limited to 30 degrees or less, or 
disability comparable therewith.  Accordingly, under this 
diagnostic code, the claim must be denied.

The Board lastly notes that the record does not show that 
either hip disorder met the criteria for assignment of a 
rating in excess of 20 percent at any time during the appeal 
period.  The Board consequently finds no basis on which to 
assign a staged rating for either disorder in this case.

Low Back

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated as follows (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40% rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In September 2004, the veteran was seen at the VA medical 
center for a neurological evaluation.  An impression of 
lumbar spondylosis with secondary chronic back pain was 
noted.  Neurologic function was found to be normal and 
described as excellent.

Examination in September 2005 noted no neurological 
complications associated with the veteran's low back 
disability.  Sensory, motor and reflex examinations were 
normal.  No ankylosis was shown.  Flexion of the 
thoracolumbar spine was to 70 degrees.  Extension was to 20 
degrees.  Bilateral flexion was to 25 degrees.  Bilateral 
rotation was to 25 degrees.  There was no associated pain or 
additional limitations with repetitive use.  There was 
tenderness in the mid-lumbar region bilaterally, but there 
was no muscle spasm or guarding.  There was no deformity of 
the spine.  No incapacitating episodes were noted.  Severe 
central canal stenosis, 4-5, with lumbosacral strain was 
assessed.

VA treatment records show the veteran had a steady gait.  His 
bowel and bladder functions were considered unimpaired.

At the March 2008 VA examination the veteran described pain 
at a level of 8/10 in his low back.  He also reported flare-
ups of low back pain occurring with standing in excess of 20 
minutes and ambulating exceeding 2 blocks, but without 
incapacitation, alleviated by rest.  It was noted that the 
veteran continued working as a pastor, having to adjust his 
schedule according to his pain level.  He was unable to 
participate in recreational activities.  Flexion was to 65 
degrees.  Extension was to 15 degrees.  Bilateral lateral 
flexion and rotation were to 20 degrees.  Pain was noted at 
the end of these ranges.  There were no additional 
limitations with repetitive use.  There were no paralumbar 
spasms, but diffuse tenderness in the lumbosacral region was 
noted.  Guarding was present bilaterally.  No ankylosis was 
noted.  No deformity was found.  Sensory, motor and reflex 
examination was normal.  

In order to establish an evaluation in excess of 20 percent, 
the evidence must show limitation of flexion to 30 degrees or 
less, ankylosis of the spine or incapacitating episodes, as 
defined by regulation, for certain durations.  With respect 
to the criteria found in the general formula, the Board does 
not find that an evaluation in excess of 20 percent is 
warranted.  There is no evidence of ankylosis of the 
veteran's spine. The VA examinations showed that the veteran 
had a fair range of motion of his low back.  Moreover, the 
most flexion has ever been limited is to 65 degrees, with 
consideration of functional impairment due to factors such as 
pain and incoordination.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran has never been ever ordered bed rest 
by a physician, as required by regulation. For these reasons, 
the veteran's claim for an evaluation in excess of 20 percent 
for his low back disability must be denied.  38 C.F.R. § 
4.71a Diagnostic Codes 5235-5243 (2008).

With respect to 38 C.F.R. § 4.25, the Board notes the absence 
of any neurologic complications associated with the veteran's 
low back disability.  Repeated VA examination resulted in 
normal neurologic findings.  Accordingly, consideration of a 
separate neurologic evaluation is not warranted. 

Right Shoulder

Bursitis is rated on limitation of motion of affected parts 
as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5019.  When the limitation of motion of the specific joint or 
joints involved is compensable under the appropriate 
diagnostic codes, degenerative arthritis will be rated solely 
on the basis of limitation of motion under the appropriate 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

In this case, the veteran's service-connected right shoulder 
disability has been assigned a 10 percent rating under 
Diagnostic Code 5099-5019.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5099 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the schedule, but are rated by analogy 
to similar disabilities under the schedule.  See 38 C.F.R. §§ 
4.20, 4.27.  Diagnostic Code 5019 pertains to bursitis.  
Under that code, the veteran's right shoulder disability is 
rated on limitation of motion as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4, 
71a, Diagnostic Code 5003.  The veteran's right shoulder 
disability has been evaluated as 10 percent disabling under 
this diagnostic code as a major joint.  

In order to establish a higher evaluation the criteria under 
Diagnostic Code 5201 must be met.  Diagnostic Code 5201 
provides that limitation of motion of the arm at the shoulder 
level is rated 20 percent for the major shoulder; limitation 
of motion of the arm midway between the side and shoulder 
level is rated as 30 percent for the major shoulder; 
limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent for the major shoulder.  38 C.F.R. § 
4.71a.

As outlined below, there is no evidence of ankylosis, 
impairment of the humerus or impairment of the clavicle or 
scapula.  Accordingly, the Board need not consider the other 
diagnostic codes pertaining to the shoulder.  See Butts v. 
Brown, 5 Vet. App. 532 (1993); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203 (2008).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from zero 
degrees to 180 degrees, external rotation from zero degrees 
to 90 degrees, and internal rotation from zero degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

At the time of his September 2005 VA examination, the veteran 
reported pain in the right shoulder at a level of 5/10, which 
he described as burning in nature.  He also described 
stiffness in this joint, but no swelling.  He related that 
his pain was aggravated by overhead lifting.  No episodes of 
dislocation or recurrent subluxation were noted.  The veteran 
was unable to do overhead lifting activities.  He was noted 
to be right-hand dominant.  

Objective examination of the shoulder showed tenderness in 
the acromioclavicular joint area.  Flexion was to 160 degrees 
and abduction was to 120 degrees with pain.  Internal 
rotation was to 30 degrees with pain.  External rotation was 
normal.  There was additional pain noted with repetitive use 
with internal rotation, but no change in range of motion.  
Right shoulder, degenerative joint disease of the 
acromioclavicular joint with bursitis, chronic, was assessed.  

VA treatment records on file document right shoulder 
complaints, with some hypertrophy.  No swelling was noted, 
and the veteran was able to exhibit strong and painless 
motion against resistance.

At VA examination in March 2008, the veteran described pain 
at a 7/10 level in his right shoulder with stiffness, but no 
swelling.  Aggravation of this pain with overhead activity 
was noted.  Objective examination showed tenderness with 
crepitus in the anterior shoulder area.  Forward flexion was 
to 160 degrees.  Abduction was to 110 degrees.  External and 
internal rotation were to 40 degrees.  End-range pain was 
noted in all directions.  There were no additional 
limitations with repetitive use and no change in range of 
motion.  Degenerative joint disease of the right shoulder 
with moderate impingement syndrome was diagnosed.  

In order to establish a higher evaluation, the evidence must 
show that the veteran's dominant right arm is limited in 
motion to midway between side and shoulder level or to 25 
degrees from the side.  In this regard, the evidence shows 
that throughout the course of the appeal flexion has been 
limited by 20 degrees to 160 degrees.  Abduction has been 
limited by 70 degrees, at most, to 110 degrees.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  With reference to 38 C.F.R. 
§ 4.71a, Plate I, it is clear that the veteran remains able 
to lift his right arm in these planes to greater than midway 
between the side and shoulder level.  Throughout the course 
of this claim and appeal the evidence has never shown motion 
limited to a degree to warrant a higher evaluation.  The 
claim is denied.  

Extraschedular Considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.
	















(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee patellofemoral pain syndrome is denied.

Entitlement to an increased rating for avascular necrosis of 
the right femoral head is denied.  

Entitlement to an increased rating for avascular necrosis of 
the left femoral head is denied.  

Entitlement to an increased evaluation for lumbar strain with 
central canal stenosis at L4-5 is denied.  

Entitlement to an increased evaluation for right shoulder 
bursitis with degenerative joint disease is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


